PER CURIAM.
We have on appeal an order dismissing a complaint filed by Daniel C. Medberry against Officer McCallister and Officer Gabrielli, “individually as [] correctional officer[s].” We reverse and remand for further proceedings on the amended complaint. See Vanderberg v. Rios, 798 So.2d 806 (Fla. 4th DCA 2001) (holding that the motion to dismiss the complaint was moot when plaintiff filed an amended complaint before the hearing on the motion to dismiss and before the defendant filed an answer to the complaint).
ALLEN, WOLF, and BENTON, JJ., concur.